Citation Nr: 1632197	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status post right knee medial meniscectomy chondromalacia patella..

2. Entitlement to an increased rating in excess of 10 percent for left knee medial meniscectomy.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1990 to December 1994.

This appeal to the Board of Veterans'Appeals (Board) arose from a March 2009rating decision in which the RO denied the Veteran's claim for a rating in  excess of 10 percent for left knee medical meniscectomy.   In August 2009, the RO granted service connection for status post right knee medial meniscectomy chondromalacia patella,  assigning an initial zero percent (noncompensable) rating, effective August 5, 2008.  In October 2009, the Veteran filed a notice of disagreement (NOD).. s.  In an April 2011 statement of the case (SOC), the RO denied an increased rating in excess of 10 percent for the  left knee disability and assigned a higher initial 10 percent rating for the right knee, effective August 5, 2008.  .  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011. 

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for right knee meniscus disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, although the RO assigned a  higher initial rating for the disability during the pendency of the appeal as higher ratings are available, and a veteran is presumed to seek the maximum rating for a disability,  the claim for a higher initial rating remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, in a February 2016 rating decision, the AMC assigned a separate, 20 percent rating for left knee instability, effective February 5, 2016.  (To date, the Veteran has not disagreed with the assigned rating or effective date).  However, the AMC continued to deny the claims for higher ratings for right and left knee meniscus disabilities, (as reflected in  the February 2016 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For  reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran has asserted his entitlement to disability ratings in excess of 10 percent for his right and left knee meniscus disabilities  Although the ratings for those disabilities have been assigned under 5257 and 5259, respectively,  limitation of motion has been a primary consideration in evaluating  each disability  See, e.g., February 2016 SSOC.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to the Board's December 2015 remand, the Veteran was afforded a VA knee examination to assess the severity of his service-connected right and left knee disabilities in February 2016.  During the examination, he reported that the pain intensity of both knees had worsened since his last VA examination in January and July 2009, and that he had difficulty kneeling, squatting, running, and had pain with prolonged standing and driving.  On examination, the ranges of motion were recorded for flexion and extension, and the examiner noted pain on examination that caused functional loss.  

Although she could not describe further limitation on functional ability due to flare-ups in terms of range of motion, the VA examiner noted that that there was "mild further degree of limitation" due to pain in both knees, as required by DeLuca.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, it is unclear from the VA examiner's notation at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  There is no indication in the report that such range of motion measurement could not be provided, and it is unclear why the measurement was not provided.   

Moreover, the February 2016 examiner did not indicate whether the range of motion testing conducted included active and passive motion.  While the examiner indicated that there was evidence of pain with weight-bearing, the examiner did not indicate whether range of motion testing conducted also included nonweight-bearing.  Such information is needed to properly evaluate the Veteran's knee disabilities.  See 38 C.F.R. § 4.59 (2015); see also Correia v. McDonald, No. 13-3238, 2016 WL 3591858, *8-9 (Vet. App. July 5, 2016).

Given the above-noted deficiencies, the Board finds that a new examination to obtain contemporaneous clinical findings that are responsive to applicable rating criteria and rating considerations is needed to assess the severity of the Veteran's service-connected right and left knee disabilities.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159;  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims for higher  ratings-in particular, the increased rating claim for left knee meniscus disability.   See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the  examination-preferably, any notice(s) of examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Palo Alto, and that records from that facility dated through May 2012 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Palo Alto VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of each higher rating claim on appeal should include consideration of all potentially applicable diagnostic codes  to determine whether any allternative and/or additional rating(s) is/are warranted, as well as whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Palo Alto VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional, for evaluation of his service-connected right left  knee disabilities.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Also for each knee, the examiner should  indicate whether there is any ankylosis,  and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Further, for  the right knee, the examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.   

5.  If the Veteran fails to report to the  scheduled examination), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the knee examination, in adjudicating the claim for increased ratings for the left knee meniscus disability, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate r each claim in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to each higher rating claim, consideration of all potentially applicable diagnostic codes  to determine whether any alternative and/or additional rating(s) is/are warranted, as well as whether staged rating of the disability is appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


